Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/19/22 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/22.

Drawings
The drawings are objected to because:
a.	The unlabeled rectangular boxes (6, 26, Figs. 1-3; 2, Fig. 20 shown in the drawings should be provided with descriptive text labels.
b.	In Fig. 1:
	1. 	While the output Pmax is shown as supplied to 28, 29, and 30, this is not shown as supplied to 31 and it is not understood these groups are different:
	2. 	While N is shown as supplied to 28, this is not shown as supplied to 29, 30, and 31 and it is not understood why these groups are different:
	3.	Line crossing at 30, not sure if this is part of 30 or to 29 without 30:
	4.	While the Q value is shown as supplied to 29, 30, and 31, this is not shown as supplied to 28 and it is not understood why these groups are different:
	5. 	While PT1 is shown as present and supplied with Ii(a) and SCDi, this is not shown as present nor the supplied outputs shown for 29, 30, and 31 and it is not understood why these groups are different:
	6. 	Fig. 2 shows table Ti connected to the output of control unit Ji; Fig. 1 shows no table for conversion unit 20.


    PNG
    media_image1.png
    1170
    1175
    media_image1.png
    Greyscale

c. 	The specification describes a “correction coefficient” CR (p. 19-21) but this is not shown as part of the processing module MTi as described in the specification at p. 13 for example.
d.	Figs. 1 and 2 show SCDi as an output from MTi. The specification at p. 21 recites (emphasis examiner’s):
The signal SCDi for control of the distributor Di of the branch BRi in flow rate sharing mode controls the supply of the receiver Ri according to: 
-      parameters of the receiver Ri of the equipment Ei; 
 -      the position (aj) of the control unit Ji; 
-      other branches Brj activated at the same time, i.e. the pressure Pj and the flow rate Qj of these branches BRj are activated. 
The flow rate Qi and the pressure Pi required by all the receivers Ri activated are values used to distribute the flow rate Q supplied by the pump P at a pressure Pmax selected according to the control method which is the subject of the disclosure.

As best understood, the drawings do not show this.
e. 	Fig. 2 shows box 6 not attached to vary the displacement of the pump as in Fig. 1.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both “counter” and “computer” (ex. p. 22).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Please see the 112(a) and 112(b) discussions.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “when the summed binary values is equal to 1” which should read “when the summed binary values --are-- equal to 1”. 
Claim 3 recites “when the summed binary values is greater than 1” which should read “when the summed binary values --are-- greater than 1”. 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a. 	a regulator configured to regulate a pressure and a flowrate of the pump (as best understood, “6”, ex. p. 9 , lines 12-14);
b.	a plurality of control units, each of the plurality of control units configured to regulate a respective control position of a respective one of the plurality of receivers, and to generate a respective pressure value and a respective flow rate value based upon the respective control position (as best understood, “Ji”, ex. p. 11, lines 1-3);
c. 	a plurality of operating mode switches, each of the plurality of operating mode switches associated with a respective one of the plurality of distributors and configured to switch the respective distributor to supply to the respective distributor (as best understood, “PTi”, ex. p. 22, lines 13-15);
d. 	a flow rate value counter configured to provide an operating mode control signal to the plurality of operating mode switches to switch the plurality of operating mode switches to flow rate sharing mode when at least two of the plurality of receivers are activated, and to a mode without flow rate sharing when only one of the plurality of receivers is activated (as best understood, possibly “26”, based on p. 22, line 22 but see p. 22, line 16);

in claims 1-6, 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.03 states:
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.

See also MPEP 2181, IV. Please see the 112(b) discussion below regarding i) and ii).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim limitations:
i) 	a regulator configured to regulate a pressure and a flowrate of the pump (as best understood, “6”, ex. p. 9 , lines 12-14);
ii) 	a plurality of operating mode switches, each of the plurality of operating mode switches associated with a respective one of the plurality of distributors and configured to switch the respective distributor to supply to the respective distributor (as best understood, “PTi”, ex. p. 22, lines 13-15);

invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
i) 	As best understood, the closest item in applicant’s original disclosure would be “6”. Applicant’s original disclosure at p. 9 identifies for example “…a pressure and flow regulator 6 which fixes the pressure and flow rate operating points of the pump 1 for the hydraulic circuit thus formed by the different pieces of equipment.” The drawings show in Fig. 1 a box 6 to change the displacement of the pump; however this would not achieve both the pressure regulation and the flowrate regulation as claimed since this would modify the flow rate supplied by the pump but not the pressure supplied by the pump since the pump supplies a flowrate of fluid and modifying the pump’s displacement would affect the flowrate; the pressure generated in the system would be generated by the restrictions downstream of the pump itself. With only the displacement to change it is not clear how the two inputs are both addressed with one output. Or is the box 6 selecting between the two inputs or otherwise processing the two inputs to generate the output? What are the contents of the box 6 and its output? Therefore the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function.
ii) 	As best understood, the closest item in applicant’s original disclosure would be “PTi”. Applicant’s original disclosure at p. 22 identifies for example “For this reason, it is necessary to switch the installation between the two modes by means of the switches PTi associated with each branch BRi, but taking into account the interaction which the15 operation of a single branch BRi presupposes, and which thus does not need flow rate sharing.” Figs. 1 and 2 show a box labeled PT1 and PTi, respectively. However the contents of those boxes is not understood. Each box is supplied with three inputs: Ii, SCFi, and SX. What are the contents of this box? Is this box a processor, an electronic circuit, or something else? How do the three inputs result in one output? The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites “a plurality of receivers”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “receiver” in claim 1 is used by the claim to mean “hydraulic actuator,” while the accepted meaning is “a device for converting signals (as electromagnetic waves) into audio or visual form” (Merriam-Webster’s Collegiate Dictionary, tenth edition). The term is indefinite because the specification does not clearly redefine the term.
Claim 1 recites “a regulator configured to regulate a pressure and a flowrate of the pump”. This is indefinite. As best understood, box 6 has one output to control pump 1, by adjusting the displacement of the pump (for example, by changing the swashplate angle), as depicted in Fig. 1. If the regulator has plural outputs, as currently claimed, this is not clearly described nor shown. The metes and bounds of the claimed invention are indefinite. 
Claim 1 recites “a plurality of control units, each of the plurality of control units configured to regulate a respective control position of a respective one of the plurality of receivers, and to generate a respective pressure value and a respective flow rate value based upon the respective control position”. This is indefinite. The language is non-idiomatic as the claim recites “a plurality of control units, each of the plurality of control units configured to regulate a respective control position of a respective one of the plurality of receivers” but then recites “to generate a respective pressure value and a respective flow rate value based upon the respective control position”. What is being claimed, the act of regulating the control position or the act of feedback of the control position? What are the metes and bounds of the claimed invention?
Claim 1 recites “a plurality of distributors, each of the plurality of distributors associated with a respective one of the plurality of receivers and configured to supply the respective receiver according to the respective control position”. This is indefinite. The language is non-idiomatic as the claim recites “according to the respective control position” but this has earlier been established as “each of the plurality of control units configured to regulate a respective control position of a respective one of the plurality of receivers”; that is, the claim is reciting the “distributor” is “configured to supply the respective receiver according to” itself, which is non-idiomatic. What are the metes and bounds of the claimed invention?
Claim 1 recites “a plurality of operating mode switches, each of the plurality of operating mode switches associated with a respective one of the plurality of distributors and configured to switch the respective distributor to supply to the respective distributor”. This is indefinite. “configured to switch the respective distributor to supply to the respective distributor” is non-idiomatic, as the distributor “supply[ing]” itself is not understood. What is  “suppl[ied]” and to where? What are the metes and bounds of the claimed invention?
Claim 1 recites “the pump is controlled in flow rate sharing mode”. This is indefinite. Previously “a flow rate value counter configured to provide an operating mode control signal to the plurality of operating mode switches to switch the plurality of operating mode switches to flow rate sharing mode” was introduced. Is this the same “flow rate sharing mode” or is this a different “flow rate sharing mode”? If this is the same “flow rate sharing mode”, the antecedent basis should be used (--the-- flow rate sharing mode). What are the metes and bounds of the claimed invention?
Claim 1 recites “the pump is controlled in flow rate sharing mode by a flow rate regulation signal corresponding to a sum of all of the generated respective flow rate values, and by a pressure signal corresponding to the highest generated respective pressure value”. This is indefinite. Earlier in the claim “a regulator configured to regulate a pressure and a flowrate of the pump” was introduced. Now “the pump is controlled in flow rate sharing mode by a flow rate regulation signal corresponding to a sum of all of the generated respective flow rate values, and by a pressure signal corresponding to the highest generated respective pressure value” is presented. Do the “a flow rate regulation signal corresponding to a sum of all of the generated respective flow rate values”  and the “a pressure signal corresponding to the highest generated respective pressure value” interact with the “pump” or with the “regulator”? How does the pump respond to plural signals (flow rate vs. pressure) and what are the differences in the pump’s response? What are the metes and bounds of the claimed invention?
Claim 2 recites “wherein each of the plurality of distributors is further regulated based upon on the respective pressure value.” This is indefinite. What difference is present in Claim 2 from Claim 1 when the distributors are “further regulated based upon on the respective pressure value”? How does the use of the “respective pressure value” change how the distributors are “regulated”? What are the metes and bounds of the claimed invention?
Claim 4 recites the limitation "the respective control position of each of the plurality of control units" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the pressure and flow rate values" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “each one of the plurality of control units is associated with a respective conversion unit containing a respective table of the pressure and flow rate values associated with each of the plurality of control positions of the one of the plurality of control units; and the pressure and flow rate values in the respective table are obtained by measuring pressure and flow rate for each of the plurality of control positions when the respective operating mode switch is in the mode without flow rate sharing.” This is indefinite. When are these “the pressure and flow rate values in the respective table are obtained by measuring pressure and flow rate for each of the plurality of control positions” measured? How are these “the pressure and flow rate values in the respective table are obtained by measuring pressure and flow rate for each of the plurality of control positions” measured? Under what conditions are “the pressure and flow rate values in the respective table are obtained by measuring pressure and flow rate for each of the plurality of control positions” measured? Are these values from when the system is first assembled, like in a factory setting?
Claim 5 recites “wherein in flow rate sharing mode”. This is indefinite. Previously “a flow rate value counter configured to provide an operating mode control signal to the plurality of operating mode switches to switch the plurality of operating mode switches to flow rate sharing mode” was introduced in Claim 1. Is this the same “flow rate sharing mode” or is this a different “flow rate sharing mode”? If this is the same “flow rate sharing mode”, the antecedent basis should be used (--the-- flow rate sharing mode). What are the metes and bounds of the claimed invention?
Claim 5 recites “wherein in flow rate sharing mode, the respective flow rate value of each of the plurality of control units is combined with a respective corrector coefficient which depends on a pressure required in order to form a respective control signal of the respective one of the plurality of distributors”. This is indefinite. What are the metes and bounds of “combined”? Should the claim be read as “with a respective corrector coefficient which depends on a pressure”,  “required in order to form a respective control signal of the respective one of the plurality of distributors” or as “with a respective corrector coefficient” which depends on “a pressure required in order to form a respective control signal of the respective one of the plurality of distributors”? What “pressure” is being claimed?
Claim 6 recites “wherein in flow rate sharing mode”. This is indefinite. Previously “a flow rate value counter configured to provide an operating mode control signal to the plurality of operating mode switches to switch the plurality of operating mode switches to flow rate sharing mode” was introduced in Claim 1. Is this the same “flow rate sharing mode” or is this a different “flow rate sharing mode”? If this is the same “flow rate sharing mode”, the antecedent basis should be used (--the-- flow rate sharing mode). What are the metes and bounds of the claimed invention?
Claim 6 is indefinite. Claim 6 recites “wherein each of the plurality of distributors are electrohydraulic distributors controlled by a respective control intensity which depends on the flow rate required by the respective distributor considered alone without flow rate sharing, with the respective control intensity alone controlling a cross-section of a passage between a total closure and opening according to the respective control position, and, in flow rate sharing mode, a respective control signal of the respective distributor is the respective control intensity multiplied by the respective corrector coefficient”. What are the metes and bounds of “control intensity”?
Claim 8 recites the limitation "the hydraulic circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is indefinite. Claim 8 recites “pressure in the respective receiver at a minimum speed No”. What constitutes a “minimum”? What “speed” is being claimed? How is this pressure determined? Under what conditions is this pressure determined? Claim 8 recites “minimum speed of rotation of the motor”. There is insufficient antecedent basis for this limitation (“the motor”) in the claim. Is this “minimum speed” related to the line above in Claim 8? Claim 8 recites “maximum pressure of all of the operating pressures required by each of the plurality of receivers”. Should this be the “generated respective pressure value” introduced in Claim 1 or is this a different value? What are the metes and bounds of this value? Claim 8 recites “speed of rotation of the motor of the pump at the instant (t).”. There is insufficient antecedent basis for this limitation (“the motor of the pump”) in the claim. Claim 8 recites “the respective corrector coefficient (CRi) depends on common parameters of the hydraulic circuit according to the formula”. How are these common parameters (Poi, No, Pmax, N) measured, ascertained, or otherwise determined to calculate the CRi? N would seem to be related to the sensor for the speed of rotation of the pump (5) shown in Figure 1. What are the metes and bounds of the claimed invention?
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamada teaches a control system for controlling a hydraulic installation with a plurality of receivers operating in parallel, comprising: a pump; a regulator configured to regulate a pump; a plurality of control units, each of the plurality of control units configured to regulate a respective control position of a respective one of the plurality of receivers, a plurality of distributors, each of the plurality of distributors associated with a respective one of the plurality of receivers and configured to supply the respective receiver according to the respective control position; the pump is controlled in flow rate sharing mode, each of the plurality of distributors is regulated based upon the respective flow rate value. Tanaka teaches a control system for controlling a hydraulic installation with a plurality of receivers operating in parallel, comprising: a pump; a regulator configured to regulate a pump; a plurality of control units, each of the plurality of control units configured to regulate a respective control position of a respective one of the plurality of receivers; a plurality of distributors, each of the plurality of distributors associated with a respective one of the plurality of receivers and configured to supply the respective receiver according to the respective control position; the pump is controlled in flow rate sharing mode, each of the plurality of distributors is regulated based upon the respective flow rate value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745


/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        /DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        September 29, 2022